       Case 1:19-cv-06059-RA-BCM Document 43 Filed 08/19/20 Page 1 of 1

                                   S AMUEL & S TEIN
                                    ATTO   R N EY S   AT LAW
                                                                              08/19/2020
              38 WEST 32ND STR EET, SUITE 1110, NEW YORK , NY 10001
 PHONE: (212) 563-9884 | FAX: (212) 563-9870 | WEB SITE: www.samuelandstein.com

      DAVID STEIN                        August 17, 2020                          ADMITTED IN
      dstein@samuelandstein.com                                              NY, NJ, PA, IL, DC

VIA ECF

Hon. Barbara Moses, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 740
New York, NY 10007


        Re:     Cheung Shan Li, et al. v. U.S. Jewelry House, Ltd., et al.
                Case Number 19-cv-6059 (RA) (BCM)

Dear Magistrate Judge Moses:

       We represent plaintiffs in the above-referenced matter, and we write with the consent of
defendants’ counsel, Hong K. Jung, Esq., to request a two-week adjournment of the August 17
deadline by which to submit fairness papers. The reason for the request is that the parties still
have not yet finalized their settlement papers and obtained the parties’ signatures thereon. In
retrospect, we had been overly optimistic that we could submit everything by today, but,
unfortunately, we see that we need a bit more time. This is the parties’ second request for an
extension of the fairness papers deadline.

      We thank the Court for its attention to this matter and are available at Your Honor’s
convenience should the Court have any questions.

                                            Respectfully submitted,



                                            David Stein

cc:     Hong K. Jung, Esq. (via ECF)


                                       Application GRANTED. No further extensions will be granted
                                       absent compelling circumstances. SO ORDERED.


                                       ________________________________________
                                       Barbara Moses, U.S.M.J.
                                       August 19, 2020
